Exhibit 10.34

 

[g65481kcimage002.jpg]

 

John Moss

Intraware, Inc.

25 Orinda Way

Orinda, CA 94563

 

Dear John:

 

As a valuable member of the Internal Control Project Steering Committee, I would
like to thank you on behalf of Intraware.  The talent and dedication you bring
to the team will determine Intraware’s success in the Internal Control Project.

 

The extraordinary service you are providing above your normal job duties is
appreciated.  Intraware would like to acknowledge that service in the form of a
bonus to you.

 

Following is:

•                  your total target payout amount

•                  your list of deliverables to be completed or milestones to be
achieved for payout

•                  the due date for the deliverable

•                  the percentage of the total target payout amount to be paid
at each payout date

•                  the payout amount for each payout date

•                  the anticipated date of the payout should the objective be
met and measurements completed

 

Total target bonus amount:               $15,000.00

 

Deliverables to be Completed or
Milestones to be Achieved

 

Due Date

 

Payout
Percent

 

Payout
Amount

 

Anticipated
Payout Date

 

Legal & Board of Directors portion of Environmental Assessment, Sales Fraud and
Financial Reporting cycles (complete and in policyIQ)

 

11/30/04

 

75%

 

$

11,250.00

 

3/15/05

 

Develop and Implement Department Governance Plan consistent with Environmental
Assessment and overall Corporate Governance Initiative

 

2/28/05

 

“

 

“

 

“

 

Round 1 and Round 2 operating effectiveness testing completed. Successfully meet
all project deliverables through Q306.

 

9/30/05

 

25%

 

$

3,750.00

 

10/15/05

 

Update Policy IQ information as needed throughout Q306.

 

9/30/05

 

“

 

“

 

“

 

 

We expect success in all areas.  However, payout for the bonus is not an “all or
nothing” condition.  Should deliverables not be completed or milestones not be
achieved, payout will be determined by amount of control you had in the outcome
of a deliverable or milestone, percentage of task accomplished, as well as other
factors.  Intraware retains the right, at the discretion of the CFO and the HR
Director, to determine the amount of payout in these cases.

 

You must be employed at Intraware at the time of the payout in order to receive
the bonus.

 

Again, thank you for your commitment to this project and to Intraware.

 

 

Sincerely,

 

/s/ MELINDA ERICKS

 

 

Melinda Ericks

Director, Human Resources

 

--------------------------------------------------------------------------------